Citation Nr: 1647352	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  15-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Propriety of the reduction of a disability rating from 10 percent to 0 percent for left leg surgical scar effective September 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In September 2016, the Veteran testified at a Board hearing by videoconference.  At that time, he submitted additional evidence with a waiver of RO review.  


FINDING OF FACT

The June 2014 rating decision and June 2015 statement of the case show that the RO did not properly apply, or provide notice of, the provisions of 38 C.F.R. § 3.344 regarding rating reductions.  


CONCLUSION OF LAW

The reduction of the disability rating to 0 percent for a left leg surgical scar was not proper and is void; therefore the 10 percent rating is restored effective September 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  

With respect to rating reductions, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2 (2015).  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2015).  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2015).  The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2015).  

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

In the June 2014 rating decision, the RO reduced the disability rating of a left leg surgical scar from 10 percent to 0 percent effective from September 1, 2014.  The 10 percent rating had been assigned by the RO in an October 2009 rating decision and was effective from August 21, 2009.  Thus, the rating had been in effect for just over five years, and the provisions of 38 C.F.R. § 3.344 apply.  

The RO reduced the disability rating of the left leg surgical scar based on a March 2014 VA examination report which noted that the examiner could not see the scar.  The Board points out that the examiner did note that the Veteran reported tenderness in the area of the absent scar.  The June 2014 rating decision and June 2015 statement of the case show that the RO did not properly apply, or provide notice of, the provisions of 38 C.F.R. § 3.344 regarding rating reductions.  In that regard, the RO did not address whether an improvement in disability actually occurred or whether any such improvement demonstrated an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.1, 4.2, 4.13 (2015); Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Instead, the RO appears to have measured the symptoms against the current criteria for evaluating scars.  The RO did not address the tenderness in the area of the absent scar and address whether there was actual improvement, as opposed to how the RO would rate the disability under the current rating criteria.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating reduction void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the reduction of the disability rating from 10 percent to 0 percent for a left leg surgical scar was not proper and is void ab initio.  Thus, the 10 percent disability rating must be restored effective from September 1, 2014.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

As the reduction of the disability rating to 0 percent for a left leg surgical scar was not proper, restoration of the 10 percent rating effective from September 1, 2014, is granted.



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


